United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 29, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60798
                          Summary Calendar


                         MOSES JAMES AMIEN,

                                         Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 553 396
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Moses James Amien requests review of the August 28, 2002,

decision rendered by the Board of Immigration Appeals (BIA).          The

BIA denied Amien’s motion for reconsideration of its decision

dismissing his appeal as untimely.      He argues that the 30-day

appeal period runs from the date that he received the decision of

the Immigration Judge (IJ) on October 17, 2001, and that his notice

of appeal was timely filed on November 15, 2001, within 30 days of

the date he received the decision.       He also argues that the

application of 8 C.F.R. § 1003.38(b), the regulation establishing

the 30-day appeal period, violated his equal protection rights.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-60798
                                -2-

Because Amien did not file a petition for review within 30 days of

the BIA’s June 4, 2002, order which dismissed Amien’s appeal as

untimely, we do not have jurisdiction to review the BIA’s June 4,

2002, order.   See Karimian-Kaklaki v. INS, 997 F.2d 108, 111 (5th

Cir. 1993).

     Amien filed a petition for review within 30 days of the BIA’s

August 28, 2002, order denying his motion for reconsideration and,

therefore, we have jurisdiction to review that order.           See id.

Amien has not shown that the BIA abused its discretion in denying

his motion for reconsideration as untimely.   Amien did not comply

with the BIA’s instructions to correct the defects in his filing

within   the   30-day   appeal   period   pursuant   to     8    C.F.R.

§ 1003.2(b)(2), and he did not file a motion requesting that the

BIA accept his untimely motion by certification.          Accordingly,

Amien’s petition for review is DENIED.

     PETITION DENIED.